 


109 HR 5411 RH: To direct the Secretary of the Interior to establish a demonstration program to facilitate landscape restoration programs within certain units of the National Park System established by law to preserve and interpret resources associated with American history, and for other purposes.
U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 337 
109th CONGRESS 2d Session 
H. R. 5411 
[Report No. 109–586] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2006 
Mr. Pearce introduced the following bill; which was referred to the Committee on Resources 
 
 
July 20, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To direct the Secretary of the Interior to establish a demonstration program to facilitate landscape restoration programs within certain units of the National Park System established by law to preserve and interpret resources associated with American history, and for other purposes. 
 
 
1.PurposeThe purpose of this Act is to establish a demonstration program to facilitate landscape restoration programs within those units of the National Park System established by statute to preserve and interpret resources associated with American military history.  
2.Demonstration program authorized 
(a)AuthorizationThe Secretary of the Interior (hereafter in this Act referred to as the “Secretary”), acting through the Director of the National Park Service, shall carry out a demonstration program that provides that receipts from timber sales shall be retained for expenditure within units of the National Park System from which the timber is removed as part of an approved plan for the restoration or protection of park resources or values.  
(b)ParticipationThe Secretary shall permit each of the 24 National Battlefields, National Battlefield Parks, National Military Parks, and National Battlefield Sites in existence on the date of the enactment of this Act to participate in the demonstration program authorized by subsection (a) if the unit has in place, before the date of the enactment of this Act, a general management plan, cultural landscape plan, or other resources management plan approved pursuant to the National Environmental Policy Act of 1969 (43 U.S.C. 4321 et seq.), that identifies specific timber for removal for purposes of cultural or historic landscape restoration or fuel load reduction.  
(c)Use of ReceiptsEach unit selected to participate in the demonstration program authorized under subsection (a) shall retain receipts from the sale or disposal of timber removed from that unit. Such receipts shall be available for expenditure without further appropriation or fiscal year limitation for the following purposes only: 
(1)Landscape restoration within the unit.  
(2)Interpretive services within the unit.  
(3)Eradication of disease, insects, or invasive species within the unit.  
(4)Fuel load reduction within the unit.  
3.Reports 
(a)TimelineSix months after the date of the enactment of this Act, the Secretary shall submit a report to the House Resources Committee and the Senate Committee on Energy and Natural Resources that contains a specific timeline for timber removal in each of the units authorized to participate in the demonstration program under this Act. The timeline shall list— 
(1)those units that are ready to remove timber immediately;  
(2)those units that will be able to remove the timber within 6 months;  
(3)those units that will take longer than 6 months to remove the timber and an explanation why that removal will take longer than 6 months; and  
(4)those units where further timber removal is inappropriate and an explanation of why it is inappropriate.  
(b)ResultsTwo years after the date of enactment of this Act, the Secretary shall submit a report to the House Resources Committee and the Senate Committee on Energy and Natural Resources that contains the results of the demonstration program authorized under this Act, including— 
(1)a detailed accounting of the receipts generated in each unit by the demonstration program;  
(2)the expenditure by each unit of those receipts; and  
(3)any resource or other impacts, positive or negative, on each participating unit.  
4.SunsetThe authority granted to the Secretary in section 2 shall expire 4 years after the date of the enactment of this Act.  
 
 
July 20, 2006 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
